Citation Nr: 0737308	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  05-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative disc disease L4-L5 and L5-S1 with L5 
distribution and radiculopathy of the left leg (low back 
disability), prior to February 21, 2006.

2.  Entitlement to an initial evaluation in excess of 40 
percent for low back disability.

3.  Entitlement to an initial compensable rating for right 
elbow pain/epicondylitis (right elbow disability).

4.  Entitlement to an initial compensable rating for left 
elbow pain/epicondylitis (left elbow disability).


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from August 1993 to August 
1997 and from October 2000 to October 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that granted service connection for 
chronic low back strain/pain and bilateral elbow 
pain/epicondylitis and assigned initial 10 percent and 
noncompensable evaluations, respectively, effective October 
5, 2004.

In May 2007, the RO recharacterized the veteran's service-
connected low back disability as intervertebral disc syndrome 
and raised the evaluation of the disability to 40 percent, 
effective February 21, 2006.  As such, the Board has 
identified the veteran's low back claim as separate issues as 
stated on the title page.

Although the RO granted service connection for bilateral 
elbow pain/epicondylitis, because VA does not rate bilateral 
elbow conditions as a single disability, the Board has 
recharacterized the veteran's claim on the title page as 
separate issues involving his right and left elbows.


FINDINGS OF FACT

1.  Prior to February 21, 2006, the veteran's low back 
disability was not manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less or by 
favorable ankylosis of the entire thoracolumbar spine.

2.  Since February 21, 2006, the veteran's low back 
disability has been productive of limitation of flexion of 
the thoracolumbar spine to less than 30 degrees.

3.  The veteran's low back disability is not manifested by 
unfavorable ankylosis of the lumbar spine or the entire 
thoracolumbar spine.

4.  There is no medical evidence showing that the veteran's 
low back disability is productive of incapacitating episodes.

5.  Since service connection has been established, the 
veteran's low back disability has been was manifested by 
neurologic impairment of the left lower extremity that 
resulted in disability analogous to moderate incomplete 
paralysis of the sciatic nerve.

6.  The veteran's low back disability is not productive of 
bowel or bladder impairment.  

7.  The veteran is right-hand dominant; therefore, his right 
forearm is his major extremity and left forearm is his minor 
extremity.

8.  The veteran's right elbow disability is productive of 
pain and functional impairment, resulting in disability 
analogous to limitation of flexion to 100 degrees.

9.  The veteran's left elbow disability is productive of pain 
and functional impairment, resulting in disability analogous 
to limitation of flexion to 100 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a separate initial 20 percent evaluation 
for moderate left-sided incomplete paralysis of the sciatic 
nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.20, 4.40, 4.45, 4.123, 
4.124, 4.124a; Diagnostic Code 8520 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for the orthopedic manifestations of low back disability, 
prior to February 21, 2006, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.40, 4.45, 4.71a; Diagnostic Codes 5235-5243 (2007).

3.  The criteria for an evaluation in excess of 40 percent 
for the orthopedic manifestation of low back disability, 
since February 21, 2006, are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40, 
4.45, 4.71a; Diagnostic Codes 5235-5243 (2007).

4.  The criteria for a 10 percent evaluation for right elbow 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5205-13 (2007).

5.  The criteria for a 10 percent evaluation for left elbow 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.59, 4.69, 4.71a, Diagnostic Codes 5205-13 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's low back and bilateral elbow claims arise from 
his disagreement with the initial evaluations following the 
grants of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).

As to VA's duty to assist, the Board notes that pertinent 
records from all relevant sources identified by him, and for 
which he authorized VA to request, have been associated with 
the claims folder.  38 U.S.C.A. § 5103A.  In this regard, the 
Board points out that VA has associated with the claims 
folder the service medical records and reports of his private 
post-service care for his low back and elbows.  Further, in 
May 2004 and February 2006, he was afforded formal VA 
examinations to assess the nature, extent, current and 
manifestations of his low back and bilateral elbow 
disabilities.  

In light of the foregoing, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced by the Board's 
adjudication of his claims.  

Background and Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

Low back disability

In support of this claim, the veteran points out that the 
service medical records show he was diagnosed as having 
intervertebral disc syndrome and that he had left-sided 
radiculopathy.  The veteran reports that the condition is 
severely disabling and asserts that the disability warrants a 
60 percent evaluation.

As noted above, the veteran had two periods of active duty.  
The service medical records for his latter period of service 
show that in November 2003, an MRI revealed that he had 
degenerative disc disease at L4-L5 with disc herniation.  A 
December 2003 record shows that the veteran was seen for low 
back and left lower extremity pain.  After conducting a 
comprehensive physical examination, which disclosed that the 
veteran had full range of motion of his low back, the 
neurologist diagnosed the veteran as having broad-based disc 
bulge with left ward prominence at L5-S1 and persistent 
intermittent left lower extremity pain.

A February 2004 MRI of the veteran's low back disclosed that 
he had degenerative disc disease at L4-S1; a small posterior 
disc herniation centrally and on the left causing impingement 
on the left S1 "transiting" nerve root at L5-S1, with the 
disc apparently extruded; and a small broad-based posterior 
disc protrusion that was slightly indenting the anterior 
aspect of the thecal sac at L4-L5.  The same service 
neurologist indicated that the veteran's left lower extremity 
pain had gotten worse during the past four months.

The veteran filed this claim in March 2004, while still on 
active duty, and in May 2004, he was afforded a VA 
examination.  The veteran reported suffering from chronic low 
back pain of three years duration that often radiated to his 
left lower extremity.  He described the pain as sharp but 
stated that he obtained relief by taking NSAIDs (nonsteroidal 
anti-inflammatory drugs).  The veteran reported that he was 
unable to stand or sit for prolonged periods of time, and 
indicated, without giving details, that he had missed work 
due to his low back pain.

Examination of the thoracolumbar spine revealed no radiating 
pain or spasm.  Straight leg raising was negative 
bilaterally.  The veteran had forward flexion to 70 degrees, 
backward extension to 15 degrees, lateral extension 
bilaterally, to 30 degrees, and rotation bilaterally to 20 
percent.  The veteran had pain in all planes of excursion.  
The physician reported that there was no evidence of bladder, 
bowel or erectile dysfunction.  X-rays of the low back were 
negative.  The examiner stated that the veteran had sciatic 
neuralgia and diagnosed him as having chronic lumbosacral 
strain and lumbar radiculitis.

A July 2005 report from the veteran's private treating 
physician, Dr. Thomas R. Walsh, reflects that the veteran 
complained of having increasing low back pain with radiation 
to his left lower extremity down to his foot.  He also had 
numbness and tingling and now was forced to refrain from 
participating in numerous physical activities.  The veteran 
reported that he now had sedentary employment and that his 
job was not impacted by his low back disability.  Dr. Walsh 
noted that the in-service MRIs revealed that the veteran had 
moderately severe degenerative disc disease at L4-L5 and L5-
S1 with disc herniation at left L5-S1 that caused lateral 
recess stenosis and S1 nerve root compression.

The examination disclosed that the veteran was able to walk 
on his heels and toes with a normal gait.  He had lumbar 
motion "75 percent of normal."  Straight leg raising was 
positive on the left with absent left ankle jerk and 
diminished sensation in the sole of the left foot.  The 
diagnoses were L4-L5 and L5-S1 degenerative disc disease; and 
left L5-S1 herniated disc with sciatica.  Dr. Walsh indicated 
that the treatment options that he discussed with the veteran 
included physical therapy, bracing, medications, steroids, 
epidurals and surgery.  He commented that he thought surgery 
was a real possibility.

On February 21, 2006, the veteran had a formal VA spine and 
peripheral neuropathy examinations, which were performed by 
the same provider.  The examiner noted that he had reviewed 
the claims folder and acknowledged the in-service low back 
findings.  The veteran reported that the condition was 
subject to flare-ups.  He walked without assistive devices 
and avoided bending due to low back pain.  The veteran stated 
that he refrained from several activities due to his low back 
disability.

The examination revealed that the veteran had forward flexion 
to 20 degrees, with pain.  The range of motion for other 
planes of excursion was limited.  There was radiating 
numbness all "all over" his left leg, with periodic 
"burning" in his left outer thigh.  The examiner diagnosed 
the veteran as having lumbar disc disease at L4-L5 with 
moderate chronic lumbar strain and mild radiculopathy that 
created a periodic burning paresthesia in the L5 distribution 
on his left leg without foot drop.

The veteran's low back disability may be rated pursuant to 
the general rating formula for diseases and injuries of the 
spine set forth in Diagnostic Codes 5235-5242.  Under the 
general rating formula, a 10 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour; or a vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; a 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation requires that the 
condition be manifested by forward flexion of the 
thoracolumbar spine of 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation requires unfavorable ankylosis of the entire 
thoracolumbar spine, and a 100 percent rating requires 
unfavorable ankylosis of the entire spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  38 
C.F.R. § 4.71a, Note 2.

Under Diagnostic Code 5243, intervertebral disc syndrome is 
evaluated either on the total duration of incapacitating 
episodes over the past twelve months, or by combining under 
38 C.F.R. § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluation of all other disabilities, whichever method 
results in the higher evaluation.  This code provides that a 
20 percent rating is warranted for incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks per year.  A 40 percent rating requires that the 
disability be productive of incapacitating episodes having a 
total duration of at least four but less than six weeks per 
year.  Finally, a maximum 60 percent rating is available when 
the condition is manifested by incapacitating episodes having 
a total duration of at least six weeks but less than twelve 
weeks per year.

Under Diagnostic Code 5243, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

The Board reiterates that, where, as here, a veteran has 
intervertebral disc syndrome, the condition may be evaluated 
either based on the total duration of incapacitating episodes 
over the past twelve months under Diagnostic Code 5243, or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic impairment, whichever 
method results in the higher evaluation.  Based on a careful 
review of the record, because there is no evidence indicating 
that a physician has prescribed bed rest to treat any 
incapacitating episodes, and indeed the veteran does not 
contend otherwise, the Board finds it is more favorable to 
the veteran to evaluate his low back disability based on the 
discrete orthopedic and neurological manifestations.

Orthopedic impairment of the low back

The veteran's low back disability is currently evaluated as 
10 percent disabling, effective October 5, 2004, and 40 
percent disabling, effective February 21, 2006, under 
Diagnostic Code 5237.

The medical evidence, including the range of motion findings 
elicited during service, those obtained at the May 2004 VA 
examination, and those reported by Dr. Walsh in July 2005, 
show that the veteran's range of motion of his low back does 
not warrant an evaluation in excess of 10 percent prior to 
February 2006.  Indeed, despite other symptoms noted, the 
service records reflect that he exhibited full range of 
motion of his low back.  Further, the May 2004 and July 2005 
range of motion findings are consistent with the criteria 
for a 10 percent rating.  The May 2004 VA examination report 
revealed that he had forward flexion to 70 degrees and a 
combined range of thoracolumbar spine motion of 185 degrees, 
and Dr. Walsh's July 2005 report states that the veteran had 
lumbar motion that was 75 percent of normal.  

The Board also notes that there is no medical evidence 
indicating that the veteran has ankylosis of the 
thoracolumbar spine, and indeed, he does not contend 
otherwise.  In addition, during this period there is no 
evidence that the veteran has incapacitating episodes due to 
his intervertebral disc syndrome that requires bed rest 
prescribed by a physician.  In light of the foregoing, the 
Board concludes that the preponderance of the evidence is 
against his entitlement to a separate evaluation in excess 
of 10 percent prior to February 21, 2006.

The medical evidence, dated since February 21, 2006, 
consists of reports of VA examinations that were conducted 
on that date.  The findings contained in those reports show 
that the veteran's forward flexion was limited to 20 
degrees.  The veteran is already in receipt of the maximum 
rating for limitation of motion of the low back.  Further, 
the evidence affirmatively reflects that the veteran does 
not have ankylosis.  In addition, there is no evidence even 
suggesting that he has incapacitating episodes due to his 
intervertebral disc syndrome that require bed rest prescribed 
by a physician.  Thus, a rating in excess of 40 percent is 
not warranted.

Neurological impairment of the low back

The medical evidence uniformly shows that the veteran has 
significant left-sided radiculopathy.  Under Diagnostic Code 
8520, a 10 percent evaluation is warranted for mild 
incomplete paralysis of the sciatic nerve; a 20 percent 
evaluation requires moderate incomplete paralysis of the 
sciatic nerve; a 40 percent evaluation requires moderately 
severe incomplete paralysis; a 60 percent evaluation requires 
severe incomplete paralysis with marked muscular atrophy; an 
80 percent evaluation requires complete paralysis of the 
sciatic nerve.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  

Pursuant to 38 C.F.R. § 4.123, the maximum rating that may be 
assigned for neuritis not characterized by organic changes 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis, i.e., no more 
than 40 percent.  

Based on the veteran's statements, the findings contained in 
the service records, and the findings and conclusions set 
forth in the post-service VA and private medical evidence, 
the Board concludes that the veteran's neurologic impairment 
stemming from his low back disability warrants a separate 20 
percent rating under Diagnostic Code 8520 for disability 
analogous to moderate incomplete paralysis of the sciatic 
nerve of the left lower extremity.  

In reaching this determination, the Board notes that the 
service medical records reflect that he had persistent left 
lower extremity pain.  Further, the May 2004 VA examination 
report states that he had pain that "often" radiated" to 
his left lower extremity.  In addition, in his July 2005 
report, Dr. Walsh indicated that the veteran had left lower 
extremity numbness, tingling and pain that radiated to his 
left foot, and added that his clinical evaluation revealed 
absent left ankle jerk.  Finally, the February 2006 VA 
physician reported that the veteran had radiating numbness 
"all over" his left leg, as well as periodic burning in his 
left outer thigh.  As such, the Board finds that the evidence 
supports entitlement to a separate 20 percent rating, and no 
more, for this discrete manifestation of his low back 
disability.

Right and left elbow disabilities

With respect to his right and left elbow disability claims, 
the veteran reports that he suffers from pain and 
corresponding functional impairment and maintains that the 
condition warrants a 10 percent rating.

In May 2004, while on active duty, the veteran was afforded a 
VA examination.  He reported having bilateral elbow pain of 
nine months duration, with stiffness and difficulty lifting.  
The veteran stated that he often had problems extending his 
arms at the elbow, described the discomfort as "constant" 
and indicated that it interfered "greatly" with his ability 
to perform activities requiring the use of his upper 
extremities.

The examiner reported that the veteran was right-hand 
dominant.  The examination revealed that he had tenderness 
bilaterally.  Bilaterally, he had flexion to 145 degrees, 
extension, to zero degrees, supination to 85 degrees and 
pronation to 80 degrees, each without pain.  X-rays were 
normal and the examiner diagnosed the veteran as having 
bilateral epicondylitis.

In February 2005, the RO granted service connection for 
bilateral elbow disability and assigned a single 
noncompensable rating under Diagnostic Code 5019 by analogy 
to bursitis, effective October 5, 2004.

In February 2006, the veteran had a formal VA joints 
examination.  The examiner indicated that he had reviewed the 
claims folder and discussed the veteran's pertinent history.  
The veteran reported that he took Motrin to treat his elbow 
problems and that he lifted no more than 20 pounds when his 
elbows bothered him.

The examination was negative for any elbow deformity and he 
had flexion to 145 degrees, extension, to zero degrees, 
supination to 80 degrees and pronation to 80 degrees, each 
without pain.  No diagnostic tests were performed and the 
examiner diagnosed the veteran as having episodic mild 
tendinitis of both elbows that was treated with Motrin, with 
no additional limitation on repetitive use.

As noted above, the veteran's bilateral elbow disability is 
rated by analogy to bursitis under Diagnostic Code 5019, 
which is rated based on limitation of motion under the 
appropriate Diagnostic Code of the joint involved, with a 10 
percent evaluation assigned for limited motion that is 
noncompensable under the appropriate Diagnostic Code.  
Limitation of motion of the elbow and forearm is rated under 
Diagnostic Codes 5206 and 5207.  

Under the laws administered by VA, a distinction is made 
between major (dominant) and minor musculoskeletal groups.  
Handedness for the purpose of a dominant rating will be 
determined by the evidence of record, or by testing on VA 
examination.  Only one hand shall be considered dominant.  
The injured hand, or the most severely injured hand, of an 
ambidextrous individual will be considered the dominant hand 
for rating purposes.  38 C.F.R. § 4.69.  Here, as the 
medical evidence shows that the veteran is right-hand 
dominant, his right forearm is his major extremity and his 
left forearm is his minor extremity.

Diagnostic Codes pertaining to the elbow are found at 38 
C.F.R. § 4.71a, Diagnostic Codes 5205 through 5213.  
Limitation of motion of the elbow is rated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5206, 5207, and 5208.  Normal range 
of motion in the elbow is from 0 degrees of extension to 145 
degrees of flexion. See 38 C.F.R. § 4.71, Plate I.

Under Diagnostic Code 5206, a 10 percent rating is warranted 
for limitation of motion flexion to 100 degrees, with higher 
ratings available for more severe limitation of motion.  
Under Diagnostic Code 5207, a 10 percent rating is warranted 
when extension is limited to 45 degrees.  Higher ratings are 
likewise available for more severely limited elbow motion.  

Here, the veteran has full range of motion of his elbows, 
albeit with pain that has been demonstrated objectively.  
Thus, resolving all reasonable doubt in his favor, the Board 
finds that his right and left elbow conditions are manifested 
by disability analogous to limitation of forearm flexion to 
100 degrees, bilaterally.  Therefore, separate 10 percent 
evaluations, and no more, are warranted for the veteran's 
right and left elbow disabilities.

Extraschedular consideration

The Board concludes that there is no showing that the 
discrete manifestations of the veteran's low back disability 
or his right and left elbow disabilities reflect so 
exceptional or so unusual a disability picture as to warrant 
the assignment of higher ratings on an extraschedular basis.  
None of these conditions was productive of marked 
interference with employment that is not contemplated by the 
assigned ratings, or any, let alone, frequent periods of 
hospitalization, or otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of these factors, the criteria for submission for 
assignment of an extraschedular rating are not met.  Thus, 
the Board is not required to remand this claim to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).




ORDER

Prior to February 21, 2006, a rating in excess of 10 percent 
for the orthopedic manifestations of low back disability is 
denied.

Since February 21, 2006, a rating in excess of 40 percent for 
the orthopedic manifestations of low back disability is 
denied.

Subject to the law and regulations governing payment of 
monetary benefits, an initial separate 20 percent rating for 
moderate incomplete paralysis of the sciatic nerve of the 
left lower extremity, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for right elbow 
pain/epicondylitis, is granted.

Subject to the law and regulations governing payment of 
monetary benefits, a 10 percent rating for left elbow 
pain/epicondylitis, is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


